 Case 1:19-cr-00232-LO Document 26 Filed 08/08/19 Page 1 of 11 PageID# 46




                                                                                            FILED
                                                                                      IM OPEN COURT
                      IN THE UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF VIRGINIA
                                            Alexandria Division
                                                                                CLCrtK. U 5-_DiS I HiCT CO'JRT
   UNITED STATES OF AMERICA

           V.
                                                          No. I:I9-CR-232

   BRIAN PATRICK BAYNES,

          Defendant.



                                           PLEA AGREEMENT

       G. Zachary Terwilliger, United States Attorney for the Eastern District of Virginia;
 Anthony W. Mariano, Special Assistant United States Attorney, and Ronald L. Walutes, Jr.,
 Assistant United States Attorney; the defendant, BRIAN PATRICK BAYNES;and the
 defendant's counsel have entered into an agreement pursuant to Rule 11 ofthe Federal Rules of
 Criminal Procedure. The terms of the agreement are as follows:
        1.      Offense and Maximum Penalties

        The defendant agrees to waive indictment and plead guilty to a single count criminal
information charging the defendant with possession of a firearm by a controlled substance
abuser, in violation of Title 18, United States Code, Section 922(g)(3). The maximum penalties
for this offense are: a maximum term of 10 years of imprisonment, a fine of$250,000, full
restitution, forfeiture of assets as outlined below, special assessment pursuant to 18 U.S.C.
§ 3013, and a supervised release term of a maximum of 3 years. The defendant understands that
this supervised release term is in addition to any prison term the defendant may receive, and that
a violation of a term of supervised release could result in the defendant being returned to prison
for the full term of supervised release.
 Case 1:19-cr-00232-LO Document 26 Filed 08/08/19 Page 2 of 11 PageID# 47




          2.     Factual Basis for the Plea

         The defendant will plead guilty because the defendant is in fact guilty ofthe charged
  offense. The defendant admits the facts set forth in the statement offacts filed with this plea
  agreement and agrees that those facts establish guilt ofthe offense charged beyond a reasonable
  doubt. The statement offsets, which is hereby incorporated into this plea agreement,constitutes
  a stipulation offacts for purposes ofSection IB 1.2(c) ofthe Sentencing Guidelines.
         3.     Assistance and Advice of Counsel

         The defendant is satisfied that the defendant's attomey has rendered effective assistance.
 The defendant understands that by entering into this agreement, defendant surrenders certain
 rights as provided in this agreement. The defendant understands that the rights ofcriminal
 defendants include the following:
                a.     the right to plead not guilty and to persist in that plea;
                b.     the right to a jury trial;
               c.      the right to be represented by counsel — and if necessary have the court
                       appoint counsel-at trial and at every other stage of the proceedings; and
               d.      the right at trial to confront and cross-examine adverse witnesses, to be
                       protected from compelled self-incrimination, to testify and present
                       evidence, and to compel the attendance of witnesses.
       4.      Role of the Court and the Probation Office

       The defendant understands that the Court hasjurisdiction and authority to impose any
sentence within the statutory maximum described above but that the Court will determine the
defendant's actual sentence in accordance with 18 U.S.C. § 3553(a). The defendant understands
that the Court has not yet determined a sentence and that any estimate ofthe advisory sentencing
  Case 1:19-cr-00232-LO Document 26 Filed 08/08/19 Page 3 of 11 PageID# 48




   range under the U.S. Sentencing Commission's Sentencing Guidelines Manual the defendant
  may have received from the defendant's counsel,the United States, or the Probation Office,
                                                                                                    IS a

  prediction, not a promise, and is not binding on the United States, the Probation Office, or the
  Court. Additionally, pursuant to the Supreme Court's decision in United States v. Booker,543
  U.S. 220(2005), the Court, after considering the factors set forth in 18 U.S.C.§ 3553(a), may
  impose a sentence above or below the advisoiy sentencing range,subject only to review by
  higher courts for reasonableness. The United States makes no promise or representation
  concerning what sentence the defendant will receive, and the defendant cannot withdraw a guilty
  plea based upon the actual sentence.

        Further,in accordance with Rule 11(c)(1)(B)ofthe Federal Rules of Criminal Procedure,
 the Untted States and the defendant will recommend to the Court that the following provisions of
 the Sentencing Guidelines apply;
         a.      The United States and the defendant agree that the base offense level is 14,
 pursuant to U.S.S.G. § 2K2.1(a)(6);

         b.     The United States and the defendant agree that, because the defendant possessed
all ammunition and firearms solely for lawful sporting purposes or collection, and did not
unlawfully discharge or otherwise unlawfully use such firearms or ammunition, the offense level
is decreased to level 6, pursuant to U.S.S.G. § 2K2.1(b)(2); and
        c.      The United States and the defendant agree that the defendant has assisted the
government in the investigation and prosecution ofthe defendant's own misconduct by timely
notifying authorities ofthe defendant's intention to enter a plea ofguilty, thereby permitting the
government to avoid preparing for trial and permitting the government and the Court to allocate
their resources efficiently. If the defendant qualifies for a two-level decrease in offense level
 Case 1:19-cr-00232-LO Document 26 Filed 08/08/19 Page 4 of 11 PageID# 49




  pursuant to U.S.S.G. § 3E1.1(a)and the offense level prior to the operation ofthat section is a
  level 16 or greater, the government agrees to file, pursuant to U.S.S.G. § 3E1.1(b),a motion prior
 to, or at the time of, sentencing for an additional one-level decrease in the defendant's offense
 level.


          The United States and the defendant have not agreed on any further sentencing issues,
 whether related to the Sentencing Guidelines or otherwise, other than those listed above or
 elsewhere in this plea agreement. Any stipulation on a Guideline provision does not limit the
 parties' arguments as to 18 U.S.C. § 3553(a).
          5.    Waiver of Appeal,FOIA and Privacy Act Rights
        The defendant also understands that 18 U.S.C. § 3742 affords a defendant the right to
appeal the sentence imposed. Nonetheless,the defendant knowingly waives the right to appeal
the conviction and any sentence within the statutoiy maximum described above(or the manner in
which that sentence was determined)on the grounds set forth in 18 U.S.C.§ 3742 or on any
ground whatsoever other than an ineffective assistance ofcounsel claim that is cognizable on
direct appeal, in exchange for the concessions made by the United States in this plea agreement.
This agreement does not affect the rights or obligations ofthe United States as set forth in 18
U.S.C.§ 3742(b). The defendant also hereby waives all rights, whether asserted directly or by a
representative, to request or receive from any department or agency ofthe United States any
records pertaining to the investigation or prosecution ofthis case, including without limitation
   Case 1:19-cr-00232-LO Document 26 Filed 08/08/19 Page 5 of 11 PageID# 50




   any records that.nay be songht under the Freedom ofInformation Act,5 U.S.C. § 552, or the
   Privacy Act,5 U.S.C. § 552a.

            6*      Special Assessment

            Before sentencing in this case,the defendant agrees to pay a mandatory speciai
   assessment of$100 per count ofconviction.

            7.     Payment of Monetary Penalties
        The defendant understands and agrees that, pursuant to 18 U.S.C.§ 3613, whatever
  monetary penalties are imposed by the Court wiil be due immediately and subject to immediate
  enforcement by the United States as provided for in Section 3613. Furthermore, within 14 days
  ofa request, the defendant agrees to provide ali ofthe defendant's financiai infotmation to the
 United States and the Probation Office and. ifrequested,to patticipate in a pre-sentencing
 debtor's examination and/or complete a financial statement under penalty ofperjuty. Ifthe
 Court imposes a schedule ofpayments,the defendant understands that the schedule ofpayments
 is merely a minimum schedule ofpayments and not the only method,nor a limitation on the
 methods,available to the United States to enforee thejudgment. Until restitution is paid in full,
 the defendant will be referred to the Treasuty Offset Program so that any federal payment or
transfer ofreturned property to the defendant will be offset and applied to pay the defendant's
unpaid restitution. Ifthe defendant is incarceiated, the defendant agrees to voluntarily
parttcipate in the Bureau ofPrisons' Inmate Financial Responsibility Ptogram,regardless of
whether the Court specifieaily directs participation or imposes a schedule ofpayments.
       8.        Immunity from Further Prosecution in this District
       The United States will not further criminally prosecute the defendant in the
District ofVirginia for the specific conduct described in the information or statement of facts,
 Case 1:19-cr-00232-LO Document 26 Filed 08/08/19 Page 6 of 11 PageID# 51




  except that the United States may prosecute the defendant for any crime of violence or
  conspiracy to commit, or aiding and abetting, a crime of violence not charged in the information
  as an offense. In such a prosecution the United States may allege and prove conduct described in
  the information or statement offacts. "Crime of violence" has the meaning set forth in 18 U.S.C.
  § 16.

           9.      Forfeiture Agreement

       The defendant understands that the forfeiture ofassets is part ofthe sentence that must be
 imposed in this case. The defendant agrees to forfeit all interests in any firearm or ammunition
 involved in the crime ofconviction, including but not limited to, the following specific property:
 a long gun, bearing serial number 12045993, believed to be a Norinco Chinese SKS-style rifle; a
 BCM4 rifle, bearing serial number A045643; an Arsenal Firearms model SAM7R,bearing serial
 number BA532035; a Sturm Ruger & Co .22 long rifle, bearing serial number 0012-05848; 11
 magazines for 7.69x39 ammunition; 175 rounds of7.69x39 ammunition;30 rounds of unmarked
.223 ammunition; 119 rounds of.223 Remington ammunition; 190 rounds of 7.62 ammunition;
50 rounds of.22 ammunition;2 magazines for .22 ammunition; an ammunition carrier with 210
rounds of7.62x39 ammunition; and a green metal ammunition can with 1 7.62x39 magazine,
536 rounds of 7.62x39 ammunition, and 1 round of.223 ammunition.
          The defendant further agrees to waive all interest in the asset(s) in any administrative or
judicial forfeiture proceeding, whether criminal or civil, state or federal. The defendant agrees to
consent to the entiy oforders offorfeiture for such property and waives the requirements of
Federal Rules of Criminal Procedure 32.2 and 43(a) regarding notice of the forfeiture in the
charging instrument, announcement ofthe forfeiture at sentencing, and incorporation ofthe
forfeiture in the Judgment. Defendant admits and agrees that the conduct described in the
 Case 1:19-cr-00232-LO Document 26 Filed 08/08/19 Page 7 of 11 PageID# 52




  charging Instrument and Statement ofFacts provides a sufficient factual and statutoiy basis for
  the forfeiture ofthe property sought by the government.
         10.        Waiver of Further Review ofForfeiture
         The defendant further agrees to waive all constitutional and statutoiy challenges to
  forfeiture m any manner(Including direct appeal, habeas corpus, or any other means)to any
  forfeiture carried out In accordance with this Plea Agreement on any grounds. Including that the
 forfeiture constitutes an excessive fine or punishment. The defendant also waives any failure by
 the Court to advise the defendant ofany applicable forfeiture at the time the guilty plea Is
 accepted as required by Rule 11(b)(l)(J). The defendant agrees to take all steps as requested by
 the United States to pass clear title to forfeltable assets to the United States, and to testify
truthfully In any judicial forfeiture proceeding. The defendant understands and agrees that all
property covered by this agreement Is subject to forfeiture as property Involved In Illegal conduct
giving rise to forfeiture.

        11.     Breach of the Plea Agreement and Remedies
        This agreement Is effective when signed by the defendant, the defendant's attorney, and
an attorney for the United States. The defendant agrees to entiy ofthis plea agreement at the
date and time scheduled with the Court by the United States (In consultation with the defendant's
attorney). If the defendant withdraws from this agreement,or commits or attempts to commit
any additional federal, state or local crimes, or Intentionally gives materially false. Incomplete, or
misleading testimony or Information, or otherwise violates any provision ofthis agreement, then:
               a.       The United States will be released from Its obligations under this
                        agreement. Including any obligation to seek a downward departure or a
  Case 1:19-cr-00232-LO Document 26 Filed 08/08/19 Page 8 of 11 PageID# 53




                         reduction in sentence. The defendant, however, may not withdraw the
                        guilty plea entered pursuant to this agreement;
                 b.     The defendant will be subject to prosecution for any federal criminal
                        violation, including, but not limited to, perjury and obstruction ofjustice,
                        that is not time-barred by the applicable statute of limitations on the date
                        this agreement is signed. Notwithstanding the subsequent expiration of
                        the statute of limitations, in any such prosecution, the defendant agrees to
                        waive any statute-of-1imitations defense; and
                c.     Any prosecution, including the prosecution that is the subject ofthis
                       agreement, may be premised upon any information provided,or
                       statements made, by the defendant, and all such information, statements,
                       and leads derived therefrom may be used against the defendant. The
                       defendant waives any right to claim that statements made before or after
                       the date ofthis agreement, including the statement offacts accompanying
                       this agreement or adopted by the defendant and any other statements made
                       pursuant to this or any other agreement with the United States,.should be
                      excluded or suppressed under Fed. R. Evid. 410, Fed. R. Crim.P. 11(f),
                      the Sentencing Guidelines or any other provision ofthe Constitution or
                      federal law.

       Any alleged breach ofthis agreement by either party shall be determined by the Court in
an appropriate proceeding at which the defendant's disclosures and documentary evidence shall
be admissible and at which the moving party shall be required to establish a breach ofthe plea
agreement by a preponderance ofthe evidence.
Case 1:19-cr-00232-LO Document 26 Filed 08/08/19 Page 9 of 11 PageID# 54




       12.     Nature of the Agreement and Modifications

       This written agreement constitutes the complete plea agreement between the United

States, the defendant, and the defendant's counsel. The defendant and the defendant's attorney
acknowledge that no threats, promises, or representations have been made, nor agreements

reached, other than those set forth in writing in this plea agreement, to cause the defendant to

plead guilty. Any modification of this plea agreement shall be valid only as set forth in writing

in a supplemental or revised plea agreement signed by all parties.



                                              G. Zachary Terwiiliger
                                              United States Attorney



                                      By:
                                              Amhony Wr^ariano
                                              Special Assistant United States Attorney
                                              Ronald L. Walutes, Jr,
                                              Assistant United States Attorney
Case 1:19-cr-00232-LO Document 26 Filed 08/08/19 Page 10 of 11 PageID# 55




        Defendant's Signature: I hereby agree that I have consulted with my attorney and fully
 understand all rights with respect to the pending criminal information. Further I fully
 understand all rights with respect to Title 18, United States Code, Section 3553 and the
 provisions of the Sentencing Guidelines Manual that may apply in my case. I have read this plea
agreement and carefully reviewed every part of it with my attorney. I understand this agreement
and voluntarily agree to it.


Date: 1)11112^11
                       Defendant

       Defense Counsel Signature: I am counsel for the defendant in this case. I have fully
explained to the defendant the defendant's rights with respect to the pending information
Further, 1 have reviewed Title 18, United States Code, Section 3553 and the Sentencing
Guidelines Manual, and 1 have fully explained to the defendant the provisions that may apply in
this case. I have carefully reviewed every part of this plea agreement with the defendant. To my
knowledge,the defendant's decision to enter into this agreement is an informed and voluntary
one.                                                                                          ^



Date:                                  kS              {
                      Counsel for the Defendant




                                              10
      Case 1:19-cr-00232-LO Document 26 Filed 08/08/19 Page 11 of 11 PageID# 56




                                              U.S. DEPARTMENT OF JUSTICE
                                           Statement ofSpecial Assessment Account

       This statement reflects your special assessment only. There may be other penalties in^sed at «^tPn>-ing

1                                                ACCOUNTINFORMATION
    CRIM.ACTION NO.:                         l:19-CR-232

1 DEFENDANT'S NAME:                          Brian Patrick Baynes

1 PAY THIS AMOUNT:                           $100


       INSTRUCTIONS


               I.        MAKE CHECK OR MONEY ORDER PAYABLE TO:
                         CLERK, O.S, DISTRICT COURT

                         PAYMENT MUST REACH THE CLERK'S OFFICE BEFORE YOUR SENTENCING
                         DATE

               3.        PAYMENT SHOULD BE SENT TO:


                                              In person(9 AM to 4 PM)               By mail:
        Alexandria cases:                                             Clerk, U.S. District Court
                                                                       401 Courthouse Square
                                                                       Alexandria,VA 22314
        Richmond cases:                                               Cierk,U,S. District Court
                                                                 701 East Broad Street,Suite 3000
                                                                       Richmond, VA 23219
        Newport News cases:                                          Clerk,U.S. Dktrict Court
                                                                      2400 West Ave,Ste 100
                                                                     Newport News, VA 23607


        Norfolk cases:                                               Clerk, UJS. District Court
                                                                        600 Granby Street
                                                                         Norfolk, VA 23510

              4.      INCLUDE DEFENDANT'S NAME ON CHECK OR MONEY ORDER

              5.       ENCLOSE THIS COUPON TO ENSURE PROPER and PROMPT APPLICATION OF
                      PAYMENT




                                                            11
